DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	 conducted cursory review of 17 page and 117 page IDS Non-patent literature.
Prior Art 20180308684 not considered. 
Prior art “20180308684” should read -20080308684-.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
hollow housing
flow axis
exterior edge
side edge
control link
actuating links
inner edge
telescoping mechanism
moveable member
internal thread
stationary member
external thread
drive casing
duct cavity
outlet edge
propeller blade
drive assembly
remaining portion
abutment
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11,13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.

3.	Claims 4-9, and 11 recites limitation “control link”. It is unclear what this element is, or how it differs from previously claimed “linkage, or actuating linkage”. Appropriate correction is required.
4.	Claim 15 recited the limitation “control linkage”. It is unclear what this element is, or how it differs from previously claimed “linkage, or actuating linkage”. Appropriate correction is required.
5.	Claim 18 recites the limitation “a cavity” it is unclear which cavity this is referring to, as “a cavity” was previously introduced in claim 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-7, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3618876 A Skidmore; Wallace E. et al.
6.	Regarding claim 1, Skidmore teaches an apparatus configured to move a movable duct section of a propulsion, the propulsion including a hollow housing (fig. 2, element 10) with a duct and a cutout in the duct at a leading edge thereof (fig. 2 duct element, cutout at leading edge), the leading edge being disposed radially to a flow axis of the propulsion (fig. 2, element 18 disposed radially to flow of propulsion), the movable duct section being sized and shaped to fit within the cutout (fig. 1, element 21 is inside cutout), said apparatus comprising: an actuator (fig. 5, element 90), said actuator being disposed in a cavity in the duct during use of said apparatus (fig. 5, element 90, inside element 30 which defines a cavity), the cavity being disposed, in an open communication with the cutout (brief description of the drawing, para (7), slot); and a linkage, said linkage coupling, during said use of said apparatus, the movable duct section to each of said actuator and the duct (fig. 5, element 76); said apparatus configured to selectively move the movable duct section between a retracted position where the movable duct section being integrated with the duct (fig. 3, elements 20 and 21 closed) and an extended position where the movable duct section being separated from the duct (fig. 4, elements 20 and 21 open).
7.	Regarding claim 2, Skidmore teaches the apparatus of claim 1, wherein in said retracted position, said movable duct section is disposed within the cutout (fig. 1, element 21 within cutout), an exterior edge of said movable duct section completes the leading edge and an exterior surface of the movable duct section completes an exterior surface of the duct (fig. 1, element 21 completes exterior leading edge).
8.	Regarding claim 3, Skidmore teaches the apparatus of claim 1, wherein said actuator comprises two actuators and the cavity comprises two cavities, each actuator from said two actuators being disposed in a respective cavity from said two cavities (fig. 4, elements 30, fig. 5, element 90 inside of elements 30), the respective cavity being further disposed, in an open communication with a side edge of the cutout (brief description of the drawing, para (7), slot), the side edge being disposed in a direction of the flow axis (fig. 4, arrows indicate air flow, foil element 20/21 open with arrows).
9.	Regarding claim 4, Skidmore teaches the apparatus of claim 3, wherein said linkage comprises: two actuating links, each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 76), the one end being disposed adjacent a respective side edge  of the cutout when the movable duct section being in the retracted position (fig. 5, element 76); and a control link , said control link coupling the movable duct section, mediate ends thereof, to a leading edge of the cutout,  the leading edge being disposed normal to the flow axis (fig. 4, element 18 normal to flow arrows).
10.	Regarding claim 5, Skidmore teaches the apparatus of claim 3, wherein said linkage comprises: two actuating links , each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 76), the one end being disposed adjacent a respective side edge of the cutout when the movable duct section being in the retracted position; and two control links, each control link from said two control links coupling the movable duct section, mediate ends thereof, to a leading edge of the cutout,  the leading edge being disposed normal to the flow axis (fig. 4, element 18 normal to flow arrows).
11.	Regarding claim 6, Skidmore teaches the apparatus of claim 3, wherein said linkage comprises: two actuating links, each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 76), the one end being disposed adjacent a respective side edge of the cutout when the movable duct section being in the retracted position (fig. 5, element 76); and three control links (fig. 5, elements 82, 76, 58), one control link from said three control links couples a middle of an inner edge  of the movable duct section to a leading edge of the cutout, the leading edge being disposed normal to the flow axis (fig. 4, element 18 normal to flow arrows), and remaining two control links from said three control links couple the inner edge of the movable duct section to the leading edge of the cutout adjacent the side edges of the cutout.	
12.	Regarding claim 7, Skidmore teaches the apparatus of claim 6, wherein each control link from said two remaining control links comprises one end that engages a link seat in the movable duct section and comprises another end that engages a link seat in the duct (brief description of the drawing, para (7), slot).
13.	Regarding claim 15, Skidmore teaches a ducted fan propulsion, comprising: a duct with a duct  (fig. 2, element 10) and a hollow interior (fig. 2, element 10), said duct defining each of a leading edge  and an outlet edge  of said duct; a rotor  mounted within said hollow interior (fig. 3, element 36), said rotor comprising a propeller blade  mounted for a rotation (fig. 3, element 36); a drive assembly  configured to rotate said propeller blade (abstract, engine); a cutout in said duct at said leading edge (fig. 2 duct element, cutout at leading edge); a movable duct section, said movable duct section being shaped and sized to fit within said cutout (fig. 1, element 21 is inside cutout); two actuators (fig. 5, element 90), each actuator from said two actuators being disposed in a cavity in said duct (fig. 5, element 90, inside element 30 which defines a cavity), said cavity being in an open communication with said cutout (brief description of the drawing, para (7), slot); two actuating links, each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator and being coupled, at an opposite end thereof, to one end of said movable duct section (fig. 5, element 76); and a control linkage , said control linkage coupling said movable duct section, mediate ends thereof , to a remaining portion  of said duct; said two actuators are operable to selectively move (abstract, spring positions), through said actuating and control linkages (fig. 5, elements 90, 88, 76, 86), said movable duct section between a retracted position where said movable duct section is disposed within said cutout so that an exterior edge of said movable duct section completes said leading edge and an exterior surface of said movable duct section completes an exterior surface of said duct (fig. 3, element 21 ) and an extended position where said movable duct section is separated from each of said leading edge and said duct (fig. 4, element 21).
14.	Regarding claim 18, Skidmore teaches the ducted fan propulsion of claim 15, further comprising an abutment  on an end of said cutout (fig. 1, element 16) and a cavity  in a respective end of said movable duct section (brief description of the drawing, para (7), slot), said cutout being sized and shaped to receive said abutment when said movable duct section moved into said retracted position.
15.	Regarding claim 19, Skidmore teaches the ducted fan propulsion of claim 15, wherein said exterior edge of said movable duct section comprises a curved surface (fig. 5, element 21 is curved).

Allowable Subject Matter
Claims 8-14, 16 and 17 objected to as being dependent upon a rejected base claim and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Skidmore has actuator links coupled to moveable duct but fail to have variable length, damper, or rack and pinion on the links. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642